Citation Nr: 0822507	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  03-05 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's arteriosclerotic heart disease with hypertension, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 



INTRODUCTION

The veteran had active service from August 1956 to August 
1965.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Seattle, Washington, Regional Office (RO) which, in pertinent 
part, denied an increased disability evaluation for the 
veteran's arteriosclerotic heart disease with hypertension 
and a total rating for compensation purposes based on 
individual unemployability.  In May 2002, the veteran 
submitted a notice of disagreement (NOD) with the denial of 
both an increased evaluation for his cardiovascular 
disabilities and a total rating for compensation purposes 
based on individual unemployability.  In March 2003, the RO 
issued a statement of the case (SOC) to the veteran and his 
accredited representative which addressed the issue of a 
total rating for compensation purposes based on individual 
unemployability.  In March 2003, the veteran submitted a 
substantive appeal.  

In January 2006, the RO again denied an increased evaluation 
for the veteran's arteriosclerotic heart disease with 
hypertension.  In April 2007, the Board remanded the issue of 
the veteran's entitlement to a total rating for compensation 
purposes based on individual unemployability to the RO for 
additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary because further review of the record reveals the 
veteran submitted a timely NOD in May 2002 as to the denial 
of an increased evaluation for his arteriosclerotic heart 
disease with hypertension.  

While the RO has since readjudicated the issue of an 
increased evaluation for the veteran's arteriosclerotic heart 
disease with hypertension in another rating decision, the 
RO/AMC has never issued a SOC, as required following the 
receipt of a timely NOD.  See 38 C.F.R. § 19.27(d) (2007).  
As the Court has directed that where a veteran has submitted 
a timely NOD with an adverse decision and the RO has not 
subsequently issued a SOC addressing the issue, the Board 
must remand the issue to the RO for issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  
Furthermore, the issue of an increased evaluation for the 
veteran's arteriosclerotic heart disease with hypertension is 
inextricably intertwined with the issue of his entitlement to 
a total rating for compensation purposes based on individual 
unemployability given that such a determination requires an 
accurate assessment of the functional impairment associated 
with all of the veteran's service-connected disabilities.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The record also reflects that a June 1987 Social Security 
Administration (SSA) administrative law judge decision 
determined that the veteran was entitled to Supplemental 
Security Income (SSI) benefits as the veteran's ischemic 
heart disease rendered him disabled for SSA purposes and he 
had not engaged in "substantial gainful activity since 
February 24, 1986."  In response to the Board's April 2007 
Remand instructions, the AMC requested "any SSA decision 
awarding or denying the veteran disability benefits to 
include all copies of medical records [as] well as a copy of 
the record upon which any reward (sic) or denial of SSA 
disability benefits were based."  [Emphasis added.]  In May 
2007, the SSA responded that as the veteran was not in 
receipt of SSA disability benefits and therefore "no 
disability records [were] available."  Given the apparent 
inexact wording of the AMC's request to the SSA, an 
additional effort should be made to request the relevant 
medical documentation associated with the June 1987 SSA 
administrative law judge decision awarding SSI benefits based 
on the veteran's cardiovascular disability for incorporation 
into the record should be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  Again contact the SSA and request 
that it provide copies of all records 
developed in association with the June 
1987 SSA administrative law judge 
decision awarding SSI benefits based on 
the veteran's cardiovascular disability 
for incorporation into the record.  If 
these records are found to be 
unavailable, this should be specifically 
noted in the claims file.

2.  Then issue a SOC to the veteran and 
the accredited representative which 
addresses the veteran's entitlement to an 
increased evaluation for his 
arteriosclerotic heart disease with 
hypertension.  All relevant law and 
regulations should be discussed in the 
SOC including the provisions of 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (3).  
The veteran should be given the 
appropriate opportunity to respond to the 
SOC.  The veteran is advised that he must 
complete his appeal of this issue by 
filing a timely substantive appeal.   

3.  Then readjudicate the veteran's 
entitlement to total rating for 
compensation purposes based on individual 
unemployability.  If the benefits sought 
on appeal remain denied, the veteran 
should be issued a SSOC which addresses 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

